Citation Nr: 1019859	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability 
(claimed as right hip strain). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA), in St. Petersburg, 
Florida, Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge 
in January 2010. 


FINDING OF FACT

A chronic right hip disability, described as strain and/or 
fracture, began during the Veteran's service and continued 
after separation from service.


CONCLUSION OF LAW

A chronic right hip disability was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).
The Board is granting the benefit sought on appeal, service 
connection for right hip disability.  Therefore, it is not 
necessary to discuss VA's duties to notify or assist the 
Veteran in substantiating that claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Veteran contends that his current right hip disability 
stems from in-service injuries incurred during Advanced 
Individual Training (AIT) from 1987 to 1989.   

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to or 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).



Factual Background 

The Veteran's service treatment records (STRs) reflect that, 
in November 1987, he presented with complaints of right hip 
pain.  A contemporaneous bone scan revealed increased uptake 
in the inferior femoral neck of the right hip; likewise, x-
rays of the right were positive for a stress fracture of the 
right femoral neck.  The diagnostic impression was right 
femoral neck stress fracture.  The Veteran was provided with 
crutches and placed on a 4 week profile.  

A December 1987 follow-up clinical note shows that the 
Veteran still had pain in the right hip.  Upon examination, 
pain was elicited with forced flexion.  The physician 
recommended that he continue on limited status/duty and 
return to the clinic in 3 weeks for follow-up.  The 
diagnostic impression was stress fracture of the right 
femoral neck.  

A January 1988 clinical note reflects that the Veteran 
continued to complain of right hip pain.  He was told to 
discontinue use of the crutches but no running or jumping was 
permitted at that time. 

A January 1988 follow-up note shows that the Veteran 
complained of continuing right hip pain but also indicated 
that he was improving.  

A February 1988 clinical note reveals continued complaints of 
right hip pain; there were no neurovascular or range of 
motion deficits noted at that time.  Notably, the examiner 
stated that the stress fracture would "take time to fully 
resolve," and that the Veteran could not be expected to do 
any running or jumping for an additional 2 to 3 months.  

A March 1988 orthopedic clinical note shows that the Veteran 
complained of right hip pain, particularly with prolonged 
standing and running.  He was continued on limited profile. 

An April 1988 clinical note indicates that the right hip 
stress fracture appeared to be healed; however, continued 
protection against running and jumping was necessary. 

In May 1988, additional x-rays of the right hip revealed area 
sclerosis consistent with the stress fracture.  Although the 
examiner stated that the x-rays showed improvement, he noted 
that discomfort would be a limiting factor.  The Veteran was 
approved for running and walking at his own pace and 
distance. 

The Veteran's May 1989 separation examination indicated no 
abnormalities of the lower extremities or musculoskeletal 
system.  

Following service, in October 2006, a private bone scan 
report of the entire body revealed increased in uptake in 
multiple joints, including the superior acetabulum (pelvis 
bone), bilaterally, consistent with degenerative arthritis 
and previous trauma.  The private physician, Dr. Beamer, 
specifically noted that the increased uptake along the 
acetabulum was consistent with the Veteran's history of a 
previous stress fracture, although no evidence of an acute 
fracture was present on the scan.  

In December 2007, the Veteran was afforded a VA examination 
in connection with his service connection claim.  The Veteran 
reported having pain associated with his right hip injury 
since service; he also stated that the pain had increased 
since leaving service.  He denied job injuries, lifting 
injuries, sports injuries, and motor vehicles accidents 
related to the hip disability.  He reported that he was 
unable to stand for prolonged periods of time and that he 
avoided driving for longer than one hour.  The diagnosis was 
right hip strain and past stress fracture of the right 
femoral neck in 1987.  The December 2007 VA examiner was 
unable to offer an opinion as to nexus without resorting to 
mere speculation.  

In September 2008 the Veteran's wife submitted a statement 
indicating that she has known the Veteran for 11 years and 
that he has complained of right hip pain throughout this time 
entire period.  She further stated that he was unable to walk 
or drive long distances without feeling discomfort and that 
he has had to give up his job in restaurant management 
because he can no longer stand on his feet for extended 
periods of time due to hip pain.  

Likewise, the Veteran's employer, R. Young, submitted an 
undated statement in support of his claim.  R. Young stated 
that he had known the Veteran since 1985 (prior to active 
service) and he was aware of his hip injury after he returned 
from the military.  He, too, stated that the Veteran was 
unable to work in the restaurant industry due to hip pain 
upon extensive periods of standing, and that he offered the 
Veteran employment as mechanic so he could avoid standing on 
his feet.   

An October 2008 VA MRI report revealed no abnormalities of 
the right hip.  

A January 2010 letter from the Veteran's longtime treating 
physician, Dr. Beamer, indicates that he had reviewed the 
Veteran's service treatment records, and in particular, those 
relating to the hip injury sustained on November 16. 1987.  
Upon review of those records, Dr. Beamer stated that the 
Veteran's "current condition indicates increased uptake in 
multiple joints, including the superior acetabulum consistent 
with degenerative osteoarthritis; also previous trauma and 
osteonecreosis which is confirmed with an MRI and bone 
scan."  Based on those findings, Dr. Beamer opined that the 
current [hip] condition was more likely than not caused by 
the accident sustained in the military.  He further explained 
that the in-service hip injury caused the current 
osteoarthritis and osteonecrosis with progressive 
symptomatology.  

In a March 2010 supplemental letter, Dr. Beamer stated that 
he had been treating the Veteran for right hip pain for the 
past 11 years, and that MRI/bone scans indicated 
osteoarthritis, osteonecrosis, and previous trauma.  He again 
opined that these conditions were caused by the November 1987 
in-service injury.  He explained that, in the early stages of 
osteonecrosis, it is not uncommon for people to be 
asymptomatic, and that pain typically developed gradually.  
He also explained that osteoarthritis was a degenerative 
disease that worsened over time; the Veteran's treatment for 
this condition had included anti-inflammatory medications and 
pain medication therapy over the years.  He noted that the 
Veteran's pain had worsened over time with progressive 
symptomatology and that medications had been adjusted 
accordingly.  

Finally, in January 2010, the Veteran testified before the 
undersigned Veterans Law Judge.  He testified that he injured 
his right hip during AIT in 1987; that he sought treatment 
in-service for a right hip fracture/strain; that he was 
placed on limited profile for most of his military service 
due to the hip problems; and that his right hip has continued 
to experience hip pain and related problems since service.  
As for the lack documented treatment immediately following 
service, the Veteran stated that he sought private treatment 
after soon after separation but was unable to locate related 
medical records. See Hearing Transcript, p 9.  He also 
explained that Dr. Beamer had been his primary physician and 
treated him for osteoarthritis and osteonecrosis of the hip 
since approximately 1999.  

Analysis 

At the outset, the Board notes that under 38 C.F.R. § 
3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service. 
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of arthritis of the 
right hip within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.

Having ruled out presumptive service connection, the Board 
will now address the issue of direct service connection on a 
nonpresumptive basis.

In the present case, the VA and private treatment records 
reveal several diagnoses relating to the right hip, including 
right hip strain, "past" stress fracture of the right 
femoral neck, degenerative osteoarthritis, and osteonecrosis.  
As such, a current disability is established as to the right 
hip and the first element of a service connection claim has 
been satisfied.

The second element of service connection that must be 
considered is in-service incurrence.  In this regard, the 
service treatment records dated in November 1987 clearly show 
treatment and diagnoses relating to a stress fracture of 
right femoral neck and hip strain; the STRs also contain 
continued reports of right hip pain after the initial 1987 
stress fracture diagnosis, including reports of chronic right 
hip pain during the year immediately preceding separation 
from service in 1989.  

The foregoing evidence establishes that the Veteran incurred 
injury to his right hip in-service; however, the next 
question for consideration is whether such injury resulted in 
a chronic right hip disability.  

In this regard, the Veteran has reported having continuous 
right hip pain since separation from service. See Hearing 
Transcript, p. 8; see also VA Form 9, September 2008.  While 
medical treatment for a right hip disability is not 
demonstrated until 2006, the Veteran has credibly testified 
that he sought private treatment shortly after separation 
from service, and that he started seeing Dr. Beamer for right 
hip problems as early as 1999.  See Hearing Transcript, pp. 
6-9.  This is confirmed by Dr. Beamer's recent March 2010 
letter in which he states that he has been treating the 
Veteran for right hip pain for the last 11 years.  

In addition to Dr. Beamer's medical statement and the 
Veteran's lay testimony, his wife and employer have submitted 
letters indicating continuity of observable, right hip 
symptomatology.  Indeed, R. Young stated that he knew the 
Veteran both prior to, and after service; that he was aware 
of the right hip injury shortly after the Veteran returned 
from the military in 1989; and that the Veteran continues to 
have problems with his hip which affect his ability to stand 
for extended periods of time.  Likewise, the Veteran's wife 
stated that she has known for 11 years and that, during that 
time period, his right hip has always bothered him.  Here, 
the Board emphasizes that the Veteran, his wife, and his 
employer are competent, as a laypersons, to report that about 
which they have personal knowledge. See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Finally, with respect to the element of nexus, physicians who 
have examined the Veteran since service have provided 
somewhat differing opinions regarding the nature and etiology 
of the Veteran's right hip disorder.  The VA physician who 
examined the Veteran in 2007 declined to give an opinion as 
to etiology because "any opinion would be speculation."  On 
the other hand, Dr. Beamer clearly related the Veteran's 
current hip problems, including osteoarthritis and 
osteonecrosis, to the traumatic right hip injury incurred in-
service in November 1987.  In this regard, Dr. Beamer 
expressly opined that the current hip condition was more 
likely than not caused by the accident sustained in the 
military.  The Board finds Dr. Beamer's opinion to be highly 
probative as to the issue of nexus, as he has treated the 
Veteran for his right hip problems since 1999 and is most 
familiar with the Veteran's past medical history; moreover, 
in rendering his opinion, Dr. Beamer reviewed the Veteran's 
service treatment records, and provided sound medical 
rationale for the basis of his opinion.  Indeed, he stated 
that the Veteran's current hip condition was manifested by 
"increased uptake in multiple joints, including the superior 
acetabulum consistent with degenerative osteoarthritis; also 
previous trauma and osteonecrosis which is confirmed with MRI 
and bone scan."  (Emphasis added).  

Overall, the Veteran's accounts of symptoms and the medical 
evidence, including Dr. Beamer's positive nexus opinion, all 
help to show right hip disability during and since service.  
After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied. See 38 U.S.C.A. § 5107; Gilbert, supra.  
Service connection for a right hip disability will therefore 
be granted.


ORDER

Entitlement to service connection for a right hip disability 
is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


